Third District Court of Appeal
                               State of Florida

                         Opinion filed November 7, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1647
                   Lower Tribunal Nos. 18-8009 & 12-29042
                             ________________


                                Janis Fleming,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Veronica
A. Diaz, Judge.

       Law Offices of Grey and Mourin, and Jason Grey and Lana Cucchiella, for
petitioner.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for respondent.


Before EMAS, FERNANDEZ, and LOGUE, JJ.

      PER CURIAM.
      Although the trial court properly decided the other issues on review, the

circuit court departed from the essential requirements of law when it ruled it was

legally barred from viewing the videotape of the altercation at the heart of this

matter, as the State commendably concedes. Precisely because the county court

expressly based its factual finding on a determination that the videotape

contradicted the testimony of the defendant, the circuit court should have included

a review of the videotape in deciding whether the county court’s fact finding was

supported by any competent substantial evidence.

      Petition granted.




                                        2